t c summary opinion united_states tax_court william a carcieri jr petitioner v commissioner of internal revenue respondent docket no 11775-o0s filed date william a carcieri jr pro_se john aletta for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for his daughter whether petitioner qualifies for head_of_household filing_status and whether petitioner is entitled to claim the child_tax_credit some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in cranston rhode island background petitioner married lillian macera in they are the parents of two children jason and amanda petitioner and ms macera divorced on date the divorce decree states that the parents shall enjoy joint custody and shared placement of the children while they remain minors in when jason attained the age of majority petitioner sought modification of the support arrangement pursuant to court order petitioner’s child_support obligation was reduced to dollar_figure per week from dollar_figure per week no modification of the custody arrangement was made in amanda spent time at the homes of both petitioner and ms macera the result in this case turns on the amount of time amanda spent at the home of each parent in amanda was years old - - petitioner timely filed his federal_income_tax return as head_of_household he reported adjusted_gross_income of dollar_figure petitioner claimed a dependency_exemption deduction and the child_tax_credit for amanda treating her as his qualifying_child respondent issued a notice_of_deficiency determining that petitioner was not entitled to head_of_household filing_status the dependency_exemption deduction or the child_tax_credit because he failed to substantiate his claims discussion dependency_exemption deduction sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines a dependent as a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer sec_152 however provides that if a child receives over half of his support during the calendar_year from parents who are divorced under a decree of divorce and if the child is in the custody of one or both of his parents for more than half of the calendar_year then the child is treated as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year custodial_parent q4e- the terms of the most recent divorce decree or subsequent custody decree determine who has custody for purposes of sec_152 sec_1_152-4 income_tax regs where parents have joint custody under the divorce decree the regulations further provide that custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id for a parent to be considered as having ‘physical custody’ the child generally must reside with the parent condello v commissioner tcmemo_1998_333 citing white v commissioner tcmemo_1996_438 whitaker v commissioner t c memo sec_152 provides that the custodial_parent may waive the right to claim the dependency_exemption deduction allowing the noncustodial_parent to claim the dependency_exemption deduction on his federal_income_tax return in this case however both parents claimed a dependency_exemption deduction on their federal_income_tax returns the factual dispute revolves around whether petitioner or ms macera had custody of amanda for a greater portion of the calendar_year petitioner testified that he and ms macera had shared custody of amanda in but that amanda lived with him from january until the middle of june petitioner however testified that amanda stayed with him only monday tuesday wednesday of one week and thursday friday saturday sunday of the next week petitioner testified that - amanda lived with ms macera during the time she did not stay with him amanda also attended high school in the johnston school district where ms macera resided petitioner testified that amanda wanted to attend school in cranston but a local court ruled that the proper place for her to attend school was the schools in johnston petitioner further testified that his mother who lived across the street from him would drive amanda to school when she spent the night at his house ms macera testified that amanda lived with her in johnston rhode island for all of ms macera testified that amanda during the taxable_year at issue did not spend monday tuesday and wednesday of one week and thursday through sunday of the next week in cranston with petitioner ms macera testified that the only time amanda spent with petitioner was an occasional weekend visit where she also was able to see her grandmother according to ms macera amanda’s only extended stay with petitioner was a 2-week period in which she and amanda had a disagreement otherwise there was no rotation between the parents ms macera also denied that amanda was shuttled to high school by her grandmother in rather she testified the only time amanda’s grandmother drove her to school was when the child attended middle school furthermore respondent presented a letter from johnston high school to which petitioner did not -- - object stating that amanda lived with her mother for the years through upon the completion of ms macera’s testimony this court afforded petitioner the opportunity to cross-examine her about her testimony petitioner however stated your honor i have no questions choosing not to question ms macera about her contradictory testimony petitioner’s failure to question ms macera’s testimony leads the court to conclude that amanda spent little time residing at petitioner’s home and most of her time at her mother’s house even if we relied solely on petitioner’s testimony we would nonetheless find that petitioner did not have custody of amanda for a portion of the year greater than that of ms macera petitioner's situation falls squarely within the general_rule that the parent with custody of a child for the greater part of the year is treated as having provided over half of that child's support for the year petitioner’s testimony proves that he had custody of amanda for a period of time shorter than that of ms macera furthermore ms macera’s testimony that she had custody of amanda for the entire year remains uncontroverted consequently we find that petitioner did not have custody of amanda for the greater portion of the calendar_year - accordingly we sustain respondent's determination that petitioner is not entitled to a dependency_exemption deduction for amanda in head_of_household filing_status respondent determined petitioner’s filing_status to be single rather than head_of_household for because amanda did not reside with petitioner for more than one-half of the year sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein head_of_household is defined in sec_2 as an unmarried individual who maintains his home as the principal_place_of_abode for a son or daughter for more than half of the taxable_year petitioner has not demonstrated that he maintained such a household petitioner’s own testimony indicated that he failed to maintain a principal_place_of_abode for amanda for more than one-half of from january 1st until the middle of date to qualify petitioner needed to prove at a minimum that he provided the principal_place_of_abode for amanda from january until date he testified further that amanda did not stay at his house more than half of the week during that period he acknowledged that during the periods of the year where amanda did not reside at his abode she stayed with ms macera furthermore petitioner failed to present any evidence in addition to his own testimony regarding his entitlement to head_of_household filing_status petitioner might have corroborated his testimony but he failed to do so the evidence supplied by petitioner fails to establish that he provided the principal_place_of_abode for amanda for more than one-half of the year in issue moreover petitioner offered no evidence to show that he paid more than one-half the cost of maintaining a household see sec_2 we thus hold that petitioner is not entitled to head_of_household filing_status child_tax_credit respondent determined that petitioner was unable to claim the child_tax_credit on his return because he was unable to substantiate that amanda was a qualifying_child as defined in sec_151 in the taxable_year for the first time taxpayers with one or more qualifying children were able to claim a tax_credit of dollar_figure for each qualifying_child sec_24 sec_24 defines a qualifying_child as any individual if a the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year b such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins and c such individual bears a relationship to the taxpayer described in sec_32 b emphasis added the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child in effect if one of the qualifications is not met the claimed - child_tax_credit must be disallowed the first element of the three-pronged test requires that to qualify for the child_tax_credit a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 a respondent determined that petitioner was not entitled to a sec_151 dependency_exemption deduction for amanda in we have previously held that respondent’s determination regarding the sec_151 deduction was valid that holding is dispositive of this issue and as a result we sustain respondent’s determination regarding the sec_24 child_tax_credit and hold because of the plain language of the statute that petitioner is not eligible to claim the child_tax_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
